DAVIDSON, P. J.
Appellant was convicted of theft, and allotted ten years confinement in the penitentiary.
The record is before us without a statement of facts or bills of exception, and, so far as the record is concerned, it presents no sufficient reason why the judgment should be reversed, and in fact presents no revisable error in the absence of the evidence and bills of exception.
•. The judgment will be affirmed.

<S=»For other oases see same topic and KEY-NTJMBER In all Key-Numbered Digests and Indexes